United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Myers, FL, Employer
__________________________________________
Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket Nos. 10-1935 &
11-243
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 20, 2010 appellant filed an application for review of a May 4, 2010 decision of
the Office of Workers’ Compensation Programs, file number xxxxxx754, which affirmed an
October 6, 2009 decision denying appellant’s claim for a recurrence of disability.1 The appeal
was docketed as number 10-1935.
The May 4, 2010 decision referenced another back injury claim filed by appellant, file
number xxxxxx211.2 In the May 4, 2010 decision, an Office hearing representative noted
reviewing file number xxxxxx211 and advised that a second opinion physician in that claim
found that appellant continued to need medical limitations based on the lumbar condition in file
number xxxxxx754. The hearing representative referenced another second opinion in file
number xxxxxx211 noting that the physician determined that appellant was opioid dependent and
had chronic pain syndrome. The hearing representative further noted: “the claimant’s prior
claim of xxxxxx211 was also reviewed in the event that any additional medical information was
1

The Office accepted this claim for a lumbar strain and disc disorder arising from an October 19, 2003 traumatic
injury. It also accepted opioid dependence and chronic pain syndrome.
2

File number xxxxxx211, date of injury May 21, 2006, was accepted for back and hip contusions.

available … regarding disability in the present claim” file number xxxxxx754. On appeal,
appellant asked that the claims for work-related back injuries be consolidated as both cases
pertain to the same condition.
Additionally, the Board notes that after the February 11, 2010 oral hearing in file number
xxxxxx754, appellant submitted additional evidence. This included reports from Dr. Gene
Mahaney, appellant’s treating physician, dated September 23, December 15, 2009 and
January 28, 2010 which document appellant’s continued treatment. These documents were
received by the Office on April 21, 2010. In the May 4, 2010 decision, the hearing
representative stated that appellant did not submit evidence after the February 11, 2010 hearing
and the hearing representative did not consider these reports submitted by appellant.
On November 8, 2010 appellant filed an appeal of a May 7, 2010 Office decision in file
number xxxxxx211, which declined to modify a June 11, 2009 decision that terminated
compensation benefits.3 The appeal was docketed as number 11-243. The May 7, 2010 decision
referenced file number xxxxxx754 and certain conditions accepted in that claim and the status of
claim adjudication in file number xxxxxx754. The decision also denied appellant’s request to
combine the two claim files noting that it was “not uncommon” to keep the files separate or to
combine them. The Office found that, as the evidence was not sufficient to change the June 11,
2009 decision, it would not combine the files. On appeal, appellant asserts that the two claim
files should be combined to avoid piecemeal adjudication.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. In appeal number 10-1935 and Office file xxxxxx754, the hearing representative did
not consider all of the evidence submitted prior to issuance of the May 4, 2010 decision. In the
case of William A. Couch,4 the Board held that when adjudicating a claim, the Office is obligated
to consider all evidence properly submitted by a claimant and received by the Office before the
final decision is issued. The case must be remanded for the Office to consider this evidence.
Furthermore, the Board finds that the two claims in the two appeals before the Board
should be combined. File number xxxxxx754, involves appellant’s claim for a recurrence of
disability beginning May 21, 2006. In the May 4, 2010 decision in file number xxxxxx754, the
hearing representative noted reviewing evidence and findings made in file number xxxxxx211 in
reaching her decision. Likewise in the May 7, 2010 decision in file number xxxxxx211, the
Office noted reviewing file number xxxxxx754 in reaching its decision. Pursuant to Office
procedures, it has determined that cases should be combined where correct adjudication depends
on cross-referencing between files. In the instant appeal, it appears that, for a full and fair
adjudication, the Office claims pertaining to appellant’s lumbar conditions should be combined
pursuant to Office procedures.5 This will allow the Office to consider all relevant evidence in
3

The May 7, 2010 decision was issued following an April 5, 2010 order remanding case in which the Board set
aside the June 11, 2009 decision finding that the Office’s decision did not consider evidence and argument provided
by appellant on June 10, 2009. Docket No. 09-1802 (issued April 5, 2010).
4

41 ECAB 548 (1990).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

adjudicating the claim. Moreover, to consider appellant’s appeal at this stage would involve a
piecemeal adjudication of the issues in this case and raise the possibility of inconsistent results.
It is the Board’s policy to avoid such an outcome.6
The case will be remanded to the Office to combine case file numbers xxxxxx754 and
xxxxxx211. Following this and such other development as deemed necessary, the Office shall
issue an appropriate merit decision in the combined claims.
IT IS HEREBY ORDERED THAT the May 7 and 4, 2010 decisions be set aside and
the matter remanded to the Office for further proceedings consistent with this order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

See William T. McCracken, 33 ECAB 1197 (1982).

3

